— In an action to recover damages arising out of certain alleged defalcations by the defendant, William Wallace, former treasurer and chief financial officer of the plaintiff Geotel, Inc., the defendant Extebank appeals, from so much of an order of the Supreme Court, Nassau County (Wager, J.), entered August 6, 1987, as denied its motion to change the place of trial from Nassau County to Suffolk County and granted the plaintiffs cross motion to change the place of trial from Nassau County to New York County.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs, payable to the plaintiff-respondent and the defendants-respondents, appearing separately and filing separate briefs.
The transfer of this case to New York County was not an abuse of discretion. Under all of the circumstances, the convenience of material witnesses and the ends of justice will best be served by trying this matter in New York County. Thompson, J. P., Bracken, Weinstein and Spatt, JJ., concur.